EXHIBIT 10(xvii)
 
Crescent State Bank
Salary Continuation Agreement


This Salary Continuation Agreement (this “Agreement”) is entered into as of this
24 day of October, 2007, by and between Crescent State Bank, a North
Carolina-chartered commercial bank (the “Bank”), and Ray D. Vaughn, its Senior
Vice President and Chief Operating Officer (the “Executive”).


Whereas, the Executive has contributed substantially to the Bank’s success and
the Bank desires that the Executive continue in its employ,


Whereas, to encourage the Executive to remain an employee, the Bank is willing
to provide to the Executive salary continuation benefits payable from the Bank’s
general assets,


Whereas, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of the Bank, is contemplated insofar as the
Bank is concerned, and


Whereas, the parties hereto intend that this Agreement shall be considered an
unfunded arrangement maintained primarily to provide supplemental retirement
benefits for the Executive, and to be considered a non-qualified benefit plan
for purposes of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). The Executive is fully advised of the Bank’s financial status.


Now Therefore, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Executive and the Bank hereby agree as follows.


Article 1
Definitions


1.1 “Accrual Balance” means the liability that should be accrued by the Bank
under generally accepted accounting principles (“GAAP”) for the Bank’s
obligation to the Executive under this Agreement, applying Accounting Principles
Board Opinion No. 12, as amended by Financial Accounting Standard No. 106, and
the calculation method and discount rate specified hereinafter. The Accrual
Balance shall be calculated such that when it is credited with interest each
month the Accrual Balance at Normal Retirement Age (or such later date as the
Executive is entitled under section 2.1 to receive the normal retirement
benefits) equals the present value of the normal retirement benefits. The
discount rate means the rate used by the Plan Administrator for determining the
Accrual Balance. In its sole discretion the Plan Administrator may adjust the
discount rate to maintain the rate within reasonable standards according to
GAAP.


1.2 “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive,
determined according to Article 4.


1.3 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs, and returns to
the Plan Administrator to designate one or more Beneficiaries.


1.4 “Change in Control” means a change in control as defined in Internal Revenue
Code section 409A and rules, regulations, and guidance of general application
thereunder issued by the Department of the Treasury, including –
 

--------------------------------------------------------------------------------




(a) Change in ownership: a change in ownership of Crescent Financial
Corporation, a North Carolina corporation of which the Bank is a wholly owned
subsidiary, occurs on the date any one person or group accumulates ownership of
Crescent Financial Corporation stock constituting more than 50% of the total
fair market value or total voting power of Crescent Financial Corporation stock,


(b) Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of Crescent
Financial Corporation stock possessing 30% or more of the total voting power of
Crescent Financial Corporation stock, or (y) a majority of Crescent Financial
Corporation’s board of directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed in advance by a majority
of Crescent Financial Corporation’s board of directors, or


(c) Change in ownership of a substantial portion of assets: a change in the
ownership of a substantial portion of Crescent Financial Corporation’s assets
occurs if in a 12-month period any one person or more than one person acting as
a group acquires from Crescent Financial Corporation assets having a total gross
fair market value equal to or exceeding 40% of the total gross fair market value
of all of Crescent Financial Corporation’s assets immediately before the
acquisition or acquisitions. For this purpose, gross fair market value means the
value of Crescent Financial Corporation’s assets, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
the assets.


1.5 “Code” means the Internal Revenue Code of 1986, as amended, and rules,
regulations, and guidance of general application issued thereunder by the
Department of the Treasury.


1.6 “Disability” means, because of a medically determinable physical or mental
impairment that can be expected to result in death or that can be expected to
last for a continuous period of at least 12 months, (x) the Executive is unable
to engage in any substantial gainful activity, or (y) the Executive is receiving
income replacement benefits for a period of at least three months under an
accident and health plan of the employer. Medical determination of disability
may be made either by the Social Security Administration or by the provider of
an accident or health plan covering employees of the Bank. Upon request of the
Plan Administrator, the Executive must submit proof to the Plan Administrator of
the Social Security Administration’s or provider’s determination.


1.7 “Early Termination” means Separation from Service before Normal Retirement
Age for reasons other than death, Disability, or Termination for Cause. Early
Termination excludes a Separation from Service governed by section 2.4.


1.8 “Effective Date” means January 1, 2007.


1.9 “Intentional,” for purposes of this Agreement, no act or failure to act on
the part of the Executive shall be deemed to have been intentional if it was due
primarily to an error in judgment or negligence. An act or failure to act on the
Executive’s part shall be considered intentional if it is not in good faith and
if it is without a reasonable belief that the action or failure to act is in the
best interests of the Bank.


1.10 “Normal Retirement Age” means the Executive’s 65th birthday.


1.11 “Plan Administrator” or “Administrator” means the plan administrator
described in Article 8.


1.12 “Plan Year” means a twelve-month period commencing on January 1 and ending
on December 31 of each year. The initial Plan Year shall commence on the
effective date of this Agreement.


1.13 “Separation from Service” means the Executive’s service as an executive and
independent contractor to the Bank and any member of a controlled group, as
defined in Code section 414, terminates for any reason, other than because of a
leave of absence approved by the Bank or the Executive’s death. For purposes of
this Agreement, if there is a dispute about the employment status of the
Executive or the date of the Executive’s Separation from Service, the Bank shall
have the sole and absolute right to decide the dispute unless a Change in
Control shall have occurred.
 
2

--------------------------------------------------------------------------------




1.14 “Termination with Cause” and “Cause” shall have the same meaning specified
in any effective severance or employment agreement existing on the date hereof
or hereafter entered into between the Executive and the Bank. If the Executive
is not a party to a severance or employment agreement containing a definition of
termination with cause, Termination with Cause means the Bank terminates the
Executive’s employment for any of the following reasons –


(a) the Executive’s gross negligence or gross neglect of duties or intentional
and material failure to perform stated duties after written notice thereof, or


(b) disloyalty or dishonesty by the Executive in the performance of the
Executive’s duties, or a breach of the Executive’s fiduciary duties for personal
profit, in any case whether in the Executive’s capacity as a director or
officer, or


(c) intentional wrongful damage by the Executive to the business or property of
the Bank or its affiliates, including without limitation the reputation of the
Bank, which in the judgement of the Bank causes material harm to the Bank or
affiliates, or


(d) a willful violation by the Executive of any applicable law or significant
policy of the Bank or an affiliate that, in the Bank’s judgement, results in an
adverse effect on the Bank or the affiliate, regardless of whether the violation
leads to criminal prosecution or conviction. For purposes of this Agreement,
applicable laws include any statute, rule, regulatory order, statement of
policy, or final cease-and-desist order of any governmental agency or body
having regulatory authority over the Bank, or


(e) the occurrence of any event that results in the Executive being excluded
from coverage, or having coverage limited for the Executive as compared to other
executives of the Bank, under the Bank’s blanket bond or other fidelity or
insurance policy covering its directors, officers, or employees, or


(f) the Executive is removed from office or permanently prohibited from
participating in the Bank’s affairs by an order issued under section 8(e)(4) or
section 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or
(g)(1), or


(g) conviction of the Executive for or plea of no contest to a felony or
conviction of or plea of no contest to a misdemeanor involving moral turpitude,
or the actual incarceration of the Executive for 45 consecutive days or more.


1.15 “Voluntary Termination with Good Reason” means a voluntary Separation from
Service by the Executive within 24 months after a Change in Control if the
following conditions (x) and (y) are satisfied: (x) a voluntary Separation from
Service by the Executive will be considered a Voluntary Termination with Good
Reason if any of the following occur without the Executive’s advance written
consent –


1) a material diminution of the Executive’s base salary,


2) a material diminution of the Executive’s authority, duties, or
responsibilities,


3) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report,


4) a material diminution in the budget over which the Executive retains
authority,
 
5) a material change in the geographic location at which the Executive must
perform services for the Bank, or
 
3

--------------------------------------------------------------------------------




6) any other action or inaction that constitutes a material breach by the Bank
of the agreement under which the Executive provides services to the Bank.


(y) the Executive must give notice to the Bank of the existence of one or more
of the conditions described in clause (x) within 90 days after the initial
existence of the condition, and the Bank shall have 30 days thereafter to remedy
the condition. In addition, the Executive’s voluntary termination because of the
existence of one or more of the conditions described in clause (x) must occur
within 24 months after the earlier of the initial existence of the condition or
the date of the Change in Control.


Article 2
Lifetime Benefits


2.1 Normal Retirement. For Separation from Service on or after the date the
Executive attains Normal Retirement Age, the Bank shall pay to the Executive the
benefit described in this section 2.1 instead of any other benefit under this
Agreement. However, if the Executive’s Separation from Service is a Termination
with Cause or if this Agreement terminates under Article 5, no benefits shall be
paid.


2.1.1 Amount of benefit. The annual benefit under this section 2.1 is $50,000.


2.1.2 Payment of benefit. Beginning with the seventh month after the month in
which the Executive’s Separation from Service occurs, the Bank shall pay the
annual benefit to the Executive in equal monthly installments on the first day
of each month. The annual benefit shall be paid to the Executive for the
Executive’s lifetime.


2.2 Early Termination. If Early Termination occurs on or after the date the
Executive attains age 58, the Bank shall pay to the Executive the benefit
described in this section 2.2 instead of any other benefit under this Agreement.
If Early Termination occurs before the Executive attains age 58, no benefit
shall be payable. However, if a Change in Control occurs before Separation from
Service the benefit described in this section 2.2 for Early Termination shall no
longer be conditional on the Executive having first attained age 58 before Early
Termination occurs. Neither the Bank nor the Executive shall be entitled to
elect in the 24-month period after a Change in Control between the benefit under
this section 2.2 versus the benefit under section 2.4. If the Executive’s
Separation from Service within 24 months after a Change in Control is an
involuntary termination without Cause or a Voluntary Termination with Good
Reason, no benefit shall be payable under this section 2.2 and the Executive
shall instead be entitled to the benefit under section 2.4 or, if the Executive
first attained Normal Retirement Age, section 2.1. No benefits shall be payable
under this Agreement if the Executive’s Separation from Service is a Termination
for Cause or if this Agreement terminates under Article 5.
 
2.2.1 Amount of benefit. The annual benefit under this section 2.2 is calculated
as the amount that fully amortizes the Accrual Balance existing at the end of
the month immediately before the month in which Separation from Service occurs,
amortizing that Accrual Balance over the period beginning with the Executive’s
Normal Retirement Age and taking into account interest at the discount rate or
rates established by the Plan Administrator.


2.2.2 Payment of benefit. Beginning with the later of (x) the seventh month
after the month in which the Executive’s Separation from Service occurs, or (y)
the month immediately after the month in which the Executive attains Normal
Retirement Age, the Bank shall pay the annual benefit to the Executive in equal
monthly installments on the first day of each month. The annual benefit shall be
paid to the Executive for the Executive’s lifetime.


2.3 Disability. If Separation from Service occurs because of Disability before
Normal Retirement Age, the Bank shall pay to the Executive the benefit described
in this section 2.3 instead of any other benefit under this Agreement.
 
4

--------------------------------------------------------------------------------




2.3.1 Amount of benefit. The annual benefit under this section 2.3 is calculated
as the amount that fully amortizes the Accrual Balance existing at the end of
the month immediately before the month in which Separation from Service occurs,
amortizing that Accrual Balance over the period beginning with the Executive’s
Normal Retirement Age and taking into account interest at the discount rate or
rates established by the Plan Administrator.


2.3.2 Payment of benefit. Beginning with the later of (x) the seventh month
after the month in which the Executive’s Separation from Service occurs, or (y)
the month immediately after the month in which the Executive attains Normal
Retirement Age, the Bank shall pay the annual benefit to the Executive in equal
monthly installments on the first day of each month. The annual benefit shall be
paid to the Executive for the Executive’s lifetime.


2.4 Change in Control. If the Executive’s Separation from Service is an
involuntary termination without Cause or a Voluntary Termination with Good
Reason, in either case within 24 months after a Change in Control, the Bank
shall pay to the Executive the benefit described in this section 2.4 instead of
any other benefit under this Agreement. Neither the Bank nor the Executive shall
be entitled to elect in the 24-month period after a Change in Control between
the benefit under this section 2.4 versus the Early Termination benefit under
section 2.2. If the Executive’s Separation from Service within 24 months after a
Change in Control is an involuntary termination without Cause or a Voluntary
Termination with Good Reason, no benefit shall be payable under section 2.2 and
the Executive shall instead be entitled to the benefit under this section 2.4.
But if the Executive shall have attained Normal Retirement Age when Separation
from Service within 24 months after a Change in Control occurs, whether
Separation from Service is voluntary or involuntary for any reason other than
Termination for Cause, the Executive shall be entitled solely to the benefit
provided by section 2.1, not this section 2.4 or section 2.2. No benefits shall
be payable under this Agreement if the Executive’s Separation from Service is a
Termination with Cause or if this Agreement terminates under Article 5.


2.4.1 Amount of benefit. The benefit under this section 2.4 is the Normal
Retirement Age Accrual Balance required by section 2.1, plus interest at the
rate determined by the Plan Administrator through the end of the sixth month
after Separation from Service, without reduction for the time value of money or
other discount.


2.4.2 Payment of benefit. The Bank shall pay the benefit under this section 2.4
to the Executive in a single lump sum on the first day of the seventh month
after the month in which the Executive’s Separation from Service occurs.


2.5 Change-in-Control Payout of Normal Retirement Benefit, Early Termination
Benefit, or Disability Benefit Being Paid to the Executive at the Time of a
Change in Control. If a Change in Control occurs while the Executive is
receiving the Normal Retirement Age benefit under section 2.1 or is receiving or
is entitled at Normal Retirement Age to receive the Early Termination benefit
under section 2.2 or the Disability benefit under section 2.3, the Bank shall
pay the remaining salary continuation benefits to the Executive in a single lump
sum on the later of (x) the date of the Change in Control or (y) the first day
of the seventh month after the month in which the Executive’s Separation from
Service occurs. The lump-sum payment due to the Executive as a result of a
Change in Control shall be an amount equal to the Accrual Balance amount
corresponding to the particular benefit when the Change in Control occurs.


2.6 Contradiction Between the Agreement and Schedule A. If there is a
contradiction between this Agreement and Schedule A attached hereto concerning
the amount of a particular benefit due the Executive under section 2.2, 2.3, or
2.4 hereof, the amount of the benefit determined under this Agreement shall
control.


2.7 Savings Clause Relating to Compliance with Code Section 409A. Despite any
contrary provision of this Agreement, if when the Executive’s employment
terminates the Executive is a specified employee, as defined in Code section
409A, and if any payments under Article 2 of this Agreement will result in
additional tax or interest to the Executive because of section 409A, the
Executive shall not be entitled to the payments under Article 2 until the
earliest of (x) the date that is at least six months after termination of the
Executive’s employment for reasons other than the Executive’s death, (y) the
date of the Executive’s death, or (z) any earlier date that does not result in
additional tax or interest to the Executive under section 409A. If any provision
of this Agreement would subject the Executive to additional tax or interest
under section 409A, the Bank shall reform the provision. However, the Bank shall
maintain to the maximum extent practicable the original intent of the applicable
provision without subjecting the Executive to additional tax or interest, and
the Bank shall not be required to incur any additional compensation expense as a
result of the reformed provision.
 
5

--------------------------------------------------------------------------------




2.8 One Benefit Only. Despite anything to the contrary in this Agreement, the
Executive and Beneficiary are entitled to one benefit only under this Agreement,
which shall be determined by the first event to occur that is dealt with by this
Agreement. Except as provided in section 2.5 or Article 3, subsequent occurrence
of events dealt with by this Agreement shall not entitle the Executive or
Beneficiary to other or additional benefits under this Agreement.


Article 3
Death Benefits


3.1 Death Before Separation from Service. Except as provided in section 5.2, if
the Executive dies before Separation from Service, at the Executive’s death the
Executive’s Beneficiary shall be entitled to (x) an amount in cash equal to the
Accrual Balance existing at the Executive’s death, unless the Change-in-Control
benefit shall have been paid to the Executive under section 2.4 or unless a
Change-in-Control payout shall have occurred under section 2.5, and (y) the
benefit described in the Endorsement Split Dollar Agreement attached to this
Agreement as Addendum A. No benefit shall be paid under clause (x) if the
Change-in-Control benefit shall have been paid to the Executive under section
2.4 or if a Change-in-Control payout shall have occurred under section 2.5. If a
benefit is payable to the Executive’s Beneficiary under clause (x), the benefit
shall be paid in a single lump sum 90 days after the Executive’s death. However,
no benefits under this Agreement or under the Endorsement Split Dollar Agreement
shall be paid or payable to the Executive or the Executive’s Beneficiary if this
Agreement is terminated under Article 5.


3.2 Death after Separation from Service. If the Executive dies after Separation
from Service and if Separation from Service was not a Termination with Cause, at
the Executive’s death the Executive’s Beneficiary shall be entitled to an amount
in cash equal to the Accrual Balance existing at the Executive’s death, unless
the Change-in-Control benefit shall have been paid to the Executive under
section 2.4 or unless a Change-in-Control payout shall have occurred under
section 2.5. No benefit shall be paid under this section 3.2 if the
Change-in-Control benefit shall have been paid to the Executive under section
2.4 or if a Change-in-Control payout shall have occurred under section 2.5. If a
benefit is payable to the Executive’s Beneficiary under this section 3.2, the
benefit shall be paid in a single lump sum 90 days after the Executive’s death.
However, no benefits under this Agreement shall be paid or payable to the
Executive or the Executive’s Beneficiary if this Agreement is terminated under
Article 5.


Article 4
Beneficiaries


4.1 Beneficiary Designations. The Executive shall have the right to designate at
any time a Beneficiary to receive any benefits payable under this Agreement at
the Executive’s death. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designation under any other
benefit plan of the Bank in which the Executive participates.


4.2 Beneficiary Designation: Change. The Executive shall designate a Beneficiary
by completing and signing the Beneficiary Designation Form and delivering it to
the Plan Administrator or its designated agent. The Executive’s Beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing, and otherwise complying with the terms of
the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator before the Executive’s death.
 
6

--------------------------------------------------------------------------------




4.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted, and acknowledged in writing by the
Plan Administrator or its designated agent.


4.4 No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation or if all designated Beneficiaries predecease the
Executive, the Executive’s spouse shall be the designated Beneficiary. If the
Executive has no surviving spouse, the benefits shall be made to the personal
representative of the Executive’s estate.


4.5 Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Bank may pay the benefit to the guardian, legal
representative, or person having the care or custody of the minor, incapacitated
person, or incapable person. The Bank may require proof of incapacity, minority,
or guardianship as it may deem appropriate before distribution of the benefit.
Distribution shall completely discharge the Bank from all liability for the
benefit.


Article 5
General Limitations


5.1 Termination with Cause. Despite any contrary provision of this Agreement,
the Bank shall not pay any benefit under this Agreement and this Agreement shall
terminate if Separation from Service is a Termination with Cause. Likewise, the
Beneficiary shall be entitled to no benefits under the Endorsement Split Dollar
Agreement attached to this Agreement as Addendum A and the Endorsement Split
Dollar Agreement also shall terminate if Separation from Service is a
Termination with Cause.


5.2 Suicide or Misstatement. The Bank shall not pay any benefit under this
Agreement and this Agreement shall terminate if the Executive commits suicide
within two years after the date of this Agreement or if the Executive makes any
material misstatement of fact on any application or resume provided to the Bank
or on any application for benefits provided by the Bank. Likewise, the
Beneficiary shall be entitled to no benefits under the Endorsement Split Dollar
Agreement attached to this Agreement as Addendum A and the Endorsement Split
Dollar Agreement also shall terminate if the Executive commits suicide within
two years after the date of this Agreement or if the Executive makes any
material misstatement of fact on any application or resume provided to the Bank
or on any application for benefits provided by the Bank.


5.3 Removal. If the Executive is removed from office or permanently prohibited
from participating in the Bank’s affairs by an order issued under section
8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or
(g)(1), all obligations of the Bank under this Agreement shall terminate as of
the effective date of the order and the Endorsement Split Dollar Agreement also
shall terminate as of the effective date of the order.


5.4 Default. Despite any contrary provision of this Agreement, if the Bank is in
“default” or “in danger of default,” as those terms are defined in section 3(x)
of the Federal Deposit Insurance Act, 12 U.S.C. 1813(x), all obligations under
this Agreement shall terminate.


5.5 FDIC Open-Bank Assistance. All obligations under this Agreement shall
terminate, except to the extent determined that continuation of the contract is
necessary for the continued operation of the Bank, when the Federal Deposit
Insurance Corporation enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Federal Deposit Insurance
Act section 13(c). 12 U.S.C. 1823(c). Rights of the parties that have already
vested shall not be affected by such action, however.
 
7

--------------------------------------------------------------------------------




Article 6
Claims and Review Procedures


6.1 Claims Procedure. A person or beneficiary (“claimant”) who has not received
benefits under the Agreement that he or she believes should be paid shall make a
claim for such benefits as follows –


6.1.1 Initiation – written claim. The claimant initiates a claim by submitting
to the Administrator a written claim for the benefits. If the claim relates to
the contents of a notice received by the claimant, the claim must be made within
60 days after the notice was received by the claimant. All other claims must be
made within 180 days after the date of the event that caused the claim to arise.
The claim must state with particularity the determination desired by the
claimant.


6.1.2 Timing of Bank response. The Bank shall respond to the claimant within 90
days after receiving the claim. If the Bank determines that special
circumstances require additional time for processing the claim, the Bank may
extend the response period by an additional 90 days by notifying the claimant in
writing before the end of the initial 90-day period that an additional period is
required. The notice of extension must state the special circumstances and the
date by which the Bank expects to render its decision.


6.1.3 Notice of decision. If the Bank denies part or all of the claim, the Bank
shall notify the claimant in writing of the denial. The Bank shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth –



 
6.1.3.1
 
the specific reasons for the denial,




 
6.1.3.2
 
a reference to the specific provisions of the Agreement on which the denial is
based,




 
6.1.3.3
 
a description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,




 
6.1.3.4
 
an explanation of the Agreement’s review procedures and the time limits
applicable to such procedures, and




 
6.1.3.5
 
a statement of the claimant’s right to bring a civil action under ERISA section
502(a) following an adverse benefit determination on review.



6.2 Review Procedure. If the Bank denies part or all of the claim, the claimant
shall have the opportunity for a full and fair review by the Bank of the denial,
as follows –


6.2.1 Initiation – written request. To initiate the review, within 60 days after
receiving the Bank’s notice of denial the claimant must file with the Bank a
written request for review.


6.2.2 Additional submissions – information access. The claimant shall then have
the opportunity to submit written comments, documents, records, and other
information relating to the claim. Upon request and free of charge, the Bank
shall also provide the claimant reasonable access to and copies of all
documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.


6.2.3 Considerations on review. In considering the review, the Bank shall take
into account all materials and information the claimant submits relating to the
claim, without regard to whether the information was submitted or considered in
the initial benefit determination.
 
8

--------------------------------------------------------------------------------




6.2.4 Timing of Bank response. The Bank shall respond in writing to the claimant
within 60 days after receiving the request for review. If the Bank determines
that special circumstances require additional time for processing the claim, the
Bank may extend the response period by an additional 60 days by notifying the
claimant in writing before the end of the initial 60-day period that an
additional period is required. The notice of extension must state the special
circumstances and the date by which the Bank expects to render its decision.


6.2.5 Notice of decision. The Bank shall notify the claimant in writing of its
decision on review. The Bank shall write the notification in a manner calculated
to be understood by the claimant. The notification shall set forth –



 
6.2.5.1
 
the specific reason for the denial,




 
6.2.5.2
 
a reference to the specific provisions of the Agreement on which the denial is
based,




 
6.2.5.3
 
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and




 
6.2.5.4
 
a statement of the claimant’s right to bring a civil action under ERISA section
502(a).



Article 7
Miscellaneous


7.1 Amendments and Termination. Subject to section 7.14, this Agreement may be
amended solely by a written agreement signed by the Bank and by the Executive
and, except for termination occurring under Article 5, this Agreement may be
terminated solely by a written agreement signed by the Bank and by the
Executive.


7.2 Binding Effect. This Agreement shall bind the Executive, the Bank, and their
beneficiaries, survivors, executors, successors, administrators, and
transferees.


7.3 No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Bank nor does it interfere with the Bank’s right to discharge the Executive. It
also does not require the Executive to remain an employee or interfere with the
Executive’s right to terminate employment at any time.


7.4 Non-Transferability. Benefits under this Agreement may not be sold,
transferred, assigned, pledged, attached, or encumbered.


7.5 Successors; Binding Agreement. By an assumption agreement in form and
substance satisfactory to the Executive, the Bank shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business or assets of the Bank to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent the Bank would be required to perform this Agreement had no succession
occurred.
7.6 Tax Withholding. The Bank shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement.


7.7 Applicable Law. This Agreement and all rights hereunder shall be governed by
the laws of the State of North Carolina, except to the extent preempted by the
laws of the United States of America.
 
9

--------------------------------------------------------------------------------




7.8 Unfunded Arrangement. The Executive and Beneficiary are general unsecured
creditors of the Bank for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Bank to pay benefits. Rights to
benefits are not subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors. Any
insurance on the Executive’s life is a general asset of the Bank to which the
Executive and Beneficiary have no preferred or secured claim.


7.9 Entire Agreement. This Agreement and the Endorsement Split Dollar Agreement
attached as Addendum A constitute the entire agreement between the Bank and the
Executive concerning the subject matter. No rights are granted to the Executive
under this Agreement other than those specifically set forth.


7.10 Severability. If any provision of this Agreement is held invalid, such
invalidity shall not affect any other provision of this Agreement not held
invalid, and each such other provision shall continue in full force and effect
to the full extent consistent with law. If any provision of this Agreement is
held invalid in part, such invalidity shall not affect the remainder of the
provision not held invalid, and the remainder of such provision together with
all other provisions of this Agreement shall continue in full force and effect
to the full extent consistent with law.


7.11 Headings. Caption headings and subheadings herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Agreement.


7.12 Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid, to the following addresses or to such other address as either
party may designate by like notice. If to the Bank, notice shall be given to the
board of directors, Crescent State Bank, 1005 High House Road, P.O. Box 5809,
Cary, North Carolina 27513, or to such other or additional person or persons as
the Bank shall designate to the Executive in writing. If to the Executive,
notice shall be given to the Executive at the Executive’s address appearing on
the Bank’s records or to such other or additional person or persons as the
Executive shall designate to the Bank in writing.


7.13 Payment of Legal Fees. The Bank is aware that after a Change in Control
management of the Bank could cause or attempt to cause the Bank to refuse to
comply with its obligations under this Agreement, or could institute or cause or
attempt to cause the Bank to institute litigation seeking to have this Agreement
declared unenforceable, or could take or attempt to take other action to deny
Executive the benefits intended under this Agreement. In these circumstances the
purpose of this Agreement would be frustrated. The Bank desires that the
Executive not be required to incur the expenses associated with the enforcement
of rights under this Agreement, whether by litigation or other legal action,
because the cost and expense thereof would substantially detract from the
benefits intended to be granted to the Executive hereunder. The Bank desires
that the Executive not be forced to negotiate settlement of rights under this
Agreement under threat of incurring expenses. Accordingly, if after a Change in
Control occurs it appears to the Executive that (x) the Bank has failed to
comply with any of its obligations under this Agreement, or (y) the Bank or any
other person has taken any action to declare this Agreement void or
unenforceable, or instituted any litigation or other legal action designed to
deny, diminish, or to recover from the Executive the benefits intended to be
provided to the Executive hereunder, the Bank irrevocably authorizes the
Executive from time to time to retain counsel of the Executive’s choice, at the
Bank’s expense as provided in this section 7.13, to represent the Executive in
the initiation or defense of any litigation or other legal action, whether by or
against the Bank or any director, officer, stockholder, or other person
affiliated with the Bank, in any jurisdiction. Despite any existing or previous
attorney-client relationship between the Bank and any counsel chosen by the
Executive under this section 7.13, the Bank irrevocably consents to the
Executive entering into an attorney-client relationship with that counsel, and
the Bank and the Executive agree that a confidential relationship shall exist
between the Executive and that counsel. The fees and expenses of counsel
selected from time to time by the Executive as provided in this section shall be
paid or reimbursed to the Executive by the Bank on a regular, periodic basis
upon presentation by the Executive of a statement or statements prepared by
counsel in accordance with counsel’s customary practices, up to a maximum
aggregate amount of $50,000, whether suit be brought or not, and whether or not
incurred in trial, bankruptcy, or appellate proceedings. The Bank’s obligation
to pay the Executive’s legal fees provided by this section 7.13 operates
separately from and in addition to any legal fee reimbursement obligation the
Bank may have with the Executive under any separate employment, severance, or
other agreement between the Executive and the Bank. Despite anything in this
section 7.13 to the contrary however, the Bank shall not be required to pay or
reimburse the Executive’s legal expenses if doing so would violate section 18(k)
of the Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the
Federal Deposit Insurance Corporation [12 CFR 359.3].
 
10

--------------------------------------------------------------------------------




7.14 Termination or Modification of Agreement Because of Changes in Law, Rules
or Regulations. The Bank is entering into this Agreement on the assumption that
certain existing tax laws, rules, and regulations will continue in effect in
their current form. If that assumption materially changes and the change has a
material detrimental effect on this Agreement, then the Bank reserves the right
to terminate or modify this Agreement accordingly, subject to the written
consent of the Executive, which shall not be unreasonably withheld. This section
7.14 shall become null and void effective immediately if a Change in Control
occurs.


Article 8
Administration of Agreement


8.1 Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator consisting of the board or such committee or person(s) as the
board shall appoint. The Executive may not be a member of the Plan
Administrator. The Plan Administrator shall have the discretion and authority to
(x) make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of this Agreement and (y) decide or resolve any and all
questions that may arise, including interpretations of this Agreement.


8.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Bank.


8.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator concerning any question arising out of the administration,
interpretation, and application of the Agreement and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Agreement. No Executive or Beneficiary shall be
deemed to have any right, vested or nonvested, regarding the continued use of
any previously adopted assumptions, including but not limited to the discount
rate and calculation method described in section 1.1.


8.4 Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
the members of the Plan Administrator against any and all claims, losses,
damages, expenses, or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.


8.5 Bank Information. To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circumstances of the retirement,
Disability, death, or Separation from Service of the Executive and such other
pertinent information as the Plan Administrator may reasonably require.


In Witness Whereof, the Executive and a duly authorized officer of the Bank have
executed this Salary Continuation Agreement as of the date first written above.


Executive:
 
Bank:
   
Crescent State Bank
     
  /s/ Ray D. Vaughn
 
By:
Ray D. Vaughn
       
Its:
               
And By:
         
Its:

 
11

--------------------------------------------------------------------------------



Beneficiary Designation
Crescent State Bank
Salary Continuation Agreement


I, Ray D. Vaughn, designate the following as beneficiary of any death benefits
under this Salary Continuation Agreement –


Primary:
__________________________________________________________________________________________.


Contingent:
__________________________________________________________________________________________.


Note: To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.


I understand that I may change these beneficiary designations by filing a new
written designation with the Bank. I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or if I have
named my spouse as beneficiary and our marriage is subsequently dissolved.


Signature: 
Ray D. Vaughn



 
Date:
 
__________________________, 200

 
Accepted by the Bank this ________ day of __________________________, 200
 
By:


Print Name: 


Title:
 
12

--------------------------------------------------------------------------------


 
Schedule A
Crescent State Bank
Salary Continuation Agreement


Ray D. Vaughn
 
Plan
Year
 
Plan Year
ending
December 31,
 
Age
at
Plan
Year
end
 
Accrual
Balance @
6.25% (1)
 
Early
Termination
annual benefit
payable at
Normal
Retirement Age
(2)
 
Disability
annual benefit
payable at
Normal
Retirement Age
(2)
 
Change-in-
Control benefit
payable in a
lump sum (3)
 
1
 
2007
   
55
 
$
36,968
 
$
0
 
$
6,327
 
$
525,487
 
2
 
2008
   
56
 
$
76,315
 
$
0
 
$
12,271
 
$
525,487
 
3
 
2009
   
57
 
$
118,192
 
$
0
 
$
17,856
 
$
525,487
 
4
 
2010
   
58
 
$
162,763
 
$
23,104
(4)
$
23,104
 
$
525,487
 
5
 
2011
   
59
 
$
210,200
 
$
28,034
 
$
28,034
 
$
525,487
 
6
 
2012
   
60
 
$
260,689
 
$
32,667
 
$
32,667
 
$
525,487
 
7
 
2013
   
61
 
$
314,426
 
$
37,019
 
$
37,019
 
$
525,487
 
8
 
2014
   
62
 
$
371,619
 
$
41,109
 
$
41,109
 
$
525,487
 
9
 
2015
   
63
 
$
432,490
 
$
44,951
 
$
44,951
 
$
525,487
 
10
 
2016
   
64
 
$
497,277
 
$
48,561
 
$
48,561
 
$
525,487
 
 
 
May 2017
   
65
 
$
525,487
(5)
$
50,000
 
$
50,000
 
$
525,487
 

 
(1)  Calculations are approximations. Benefit calculations are based on prior
year-end accrual balances for illustrative purposes. The accrual balance
reflects payment at the beginning of each month during retirement. For purposes
of this illustration, the accrual balance figures do not take account of the
six-month delay under Internal Revenue Code section 409A and section 2.1 of the
Salary Continuation Agreement between Separation from Service and the date when
benefits under section 2.1 commence.
(2)  The Early Termination and Disability benefits are calculated as the annual
amount that fully amortizes the Accrual Balance existing at the end of the month
immediately before the month in which Separation from Service occurs, amortizing
that Accrual Balance over the period beginning with the Executive’s Normal
Retirement Age and taking into account interest at the discount rate or rates
established by the Plan Administrator. Using a standard discount rate, Early
Termination and Disability benefits are shown for illustrative purposes only.
The Early Termination and Disability benefits shown assume the Executive’s
Separation from Service occurs more than six months before the Executive’s
Normal Retirement Age and that the Early Termination benefit and the Disability
benefit therefore become payable beginning in the month after the Executive
attains Normal Retirement Age.
(3) The change-in-control benefit under section 2.4 of the Salary Continuation
Agreement is the Normal Retirement Age Accrual Balance required by section 2.1
of the Salary Continuation Agreement, plus interest through the end of the sixth
month after Separation from Service, without reduction for the time value of
money or other discount.
(4) The Executive becomes vested in the Early Termination at age 58 on May 25,
2010.
(5) Projected retirement occurs in May of 2017, with the first monthly normal
retirement benefit payment on the first day of the seventh month after
retirement, or December 1, 2017. For purposes of this illustration, the accrual
balance figure as of May 2017 does not take account of the six-month delay under
Internal Revenue Code section 409A and section 2.1 of the Salary Continuation
Agreement between Separation from Service and the date when benefits under
section 2.1 commence.
 
13

--------------------------------------------------------------------------------




If there is a contradiction between the terms of the Agreement and Schedule A
concerning the amount of the benefit due the Executive under sections 2.2, 2.3,
or 2.4 of the Agreement, the amount of the benefit determined under the
Agreement shall control.
 
14

--------------------------------------------------------------------------------

